   
 

mane _ENTERED
i) LOGG om _. R ECEIVED
K. Clark — x4859 JA N 0 9 020
ATB f
IN THE UNITED STATES DISTRICT COURT “528.\'"0 a) Count
FOR THE DISTRICT OF MARYLAND & ee DEBUTY
-4039 RPG
IN THE MATTER OF THE SEARCH OF Case No. 19-8 ds BPG

VARIOUS ELECTRONIC DEVICES
(LISTED IN ATTACHMENT A)
CURRENTLY AT THE DEA BALTIMORE
DISTRICT OFFICE LOCATED IN
BALTIMORE, MARYLAND

 

AFFIDAVIT IN SUPPORT OF A SEARCH AND SEIZURE WARRANT

I, DANIEL PAMER, being duly sworn, depose and state as follows:

INTRODUCTION

1. Your Affiant makes this Affidavit in support of an application under Federal Rule
of Criminal Procedure 41 for a search warrant authorizing the forensic examination of two cellular
telephones, five computers, and two storage cards, as described in Attachment “A” (collectively
referred to as the “SUBJECT DEVICES”) which are in the United States Drug Enforcement
Administration’s possession at the Baltimore District Office in Baltimore, Maryland, and the
extraction of electronically stored information identified in Attachment “B” from those devices
pursuant to the search protocol set forth in Attachment “C.”

i Investigators found and seized the SUBJECT DEVICES while executing search
warrants issued by United States Magistrate Judge Martin C. Carlson of the Middle District of
Pennsylvania, and arresting the target, on November 19, 2019. Therefore, while the DEA might
already have all necessary authority to examine the SUBJECT DEVICES, I seek this additional
warrant out of an abundance of caution to be certain that an examination of the SUBJECT
DEVICES will comply with the Fourth Amendment and other applicable laws.

3. Your Affiant submits that probable cause exists to believe that the SUBJECT

]
 

19-4039 BBG

DEVICES contain evidence of violations of 21 U.S.C. § 841, 846 (Distribution and Possession
with Intent to Distribute Controlled Substances and conspiracy to commit the same), 21 U.S.C.
§ 843(b) (Use of a Communication Facility), and 18 U.S.C. § 1956 (Money Laundering) or the
SUBJECT DEVICES were designed for use, intended for use, or used in committing the
aforementioned crimes.
IDENTIFICATION OF THE DEVICES
4, As detailed further on Attachment A, the SUBJECT DEVICES—all of which are

in the DEA’s possession at the Baltimore District Office in Baltimore, Maryland—-are as follows:

 

 

 

 

 

 

 

 

 

ITEM DESCRIPTION SEIZURE
LOCATION
Cellphone No. | Samsung Galaxy S8+ Seized from the
1 IMET#357725084952929 (photo at vehicle of Jacob
Attachment “D”) LEISTER
Cellphone No. | Samsung Galaxy JJJ Trac Phone FCC ID# Seized from 4692
2 A3LSCHI535 (photo at Attachment “E”) Blue Hill Rd.
Glenville, PA
Computer No. | Dell Laptop Serial # BC05662 N-7 (photo at =| Seized from 4692
1 Attachment “F”) Blue Hill Rd.
Glenville, PA
Computer No. | HP Laptop No Serial Number N-12 (photo at | Seized from 4692
2 Attachment “G”) _ | Blue Hill Rd.
Glenville, PA
Computer No. | Dell Inspiron Laptop Serial #70MDBC1 N-13 | Seized from 4692
3 (photo at Attachment “H”) Blue Hill Rd.
Glenville, PA
Computer No. | Dell Laptop Serial # 1Z3RZG1 N-14 (photo Seized from 4692
4 at Attachment “I”) Blue Hill Rd.

. . | Glenville, PA
Computer No. | Samsung Galaxy Tablet Serial # Seized from 4692
5 A3LSMT17S (photo at Attachment “J”) Blue Hill Rd.

; Glenville, PA

Storage No.1 | Miscellaneous Digital Storage Cards and Sim | Seized from 4692
Cards (photo at Attachment “K”) Blue Hill Rd.
Glenville, PA

 

 

 

 

 
1$-40398PG

 

Storage No.2 | Sans Disk SD Card (photo at Attachment Seized from
“L”) vehicle of Jacob
LEISTER

 

 

 

 

 

5 In your Affiant’s training and experience, your Affiant knows that the DEA has
stored the SUBJECT DEVICES in a manner in which their contents are, to the extent material to
this investigation, in substantially the same state as they were when the SUBJECT DEVICES first
came into the DEA’s possession. The applied-for warrants would authorize the forensic
examination of the SUBJECT DEVICES for the purpose of identifying electronically stored data
particularly described in Attachment B.

YOUR AFFIANT

6. Your Affiant has been a sworn member of the Anne Arundel County Police
Department since September 2004. He has been assigned as a Task Force Officer (“TFO”) with
the DEA’s Tactical Diversion Squad in Baltimore, Maryland, since January 2018. In this role,
your Affiant investigates criminal violations related to the diversion of pharmaceutical controlled -
dangerous substances and prescription medications.

2 Your Affiant has participated in numerous investigations of unlawful drug
distribution involving the use of undercover officers, confidential informants, and undercover
transactions. In addition, he has conducted physical surveillance, telephone toll analysis, and
investigative interviews; applied for and executed search warrants; and assisted in the recovery of
substantial quantities of narcotics, pharmaceutical controlled substances, proceeds thereof, and
related paraphernalia. Moreover, your Affiant has interviewed individuals involved in the
controlled deneerous substance (“CDS”) trafficking trade, including drug dealers and users as well
as confidential informants, and among the topics covered during such interviews are the habits,

lifestyles, and terminology in the CDS trafficking trade.
3
 

19-403 9 BPG

8. Through your Affiant’s training, knowledge and experience, he has become
familiar with the manner in which CDS traffickers transport, store, “stash,” manufacture, and
distribute CDS; the methods by which such traffickers collect and conceal the proceeds of their
illegal activities; and the manner in which CDS traffickers use cellular telephones and other
electronic devices like computers and storage media to facilitate illegal activities and hamper law
enforcement investigations.

9. Your Affiant is aware that Drug Traffickers that use the “Dark Web,” or “Deep
Web” can disguise their criminal activity on a computer/laptop/tablet/internet device, and hide
profits received through illicit activity in the form of “Crypto Currency,” or electronic monetary
transactions

10. The facts set forth in this Affidavit are based upon your Affiant’s personal
knowledge, review of documents | and other evidence related to this investigation, and
communications with other individuals who have personal knowledge of the events .and

circumstances described herein as well as information gained through training and experience.
This Affidavit does not contain all of the information known to your Affiant regarding this
investigation. Your Affiant has included only the facts that are sufficient to support a probable
cause finding for the issuance of the requested warrant and does not purport to include each and
every matter of fact observed or known to your Affiant or other law enforcement officers involved
in this investigation.
Use of Electronic Devices by CDS Traffickers
- 11. Based upon your Affiant’s training, experience, and participation in other CDS
trafficking investigations, he knows that individuals involved in drug trafficking, including those

involved in the diversion of pharmaceutical drugs, often do the following:

4
 

19-4033 BPG

a. Maintain books, records, and other documents that relate to the

manufacture, transportation, possession, and distribution of controlled substances where they have

such information readily accessible to them, including their homes, offices, and electronic devices, _

such as cellular telephones, computers, and related storage media.

b. Store the names, addresses, and/or telephone numbers of associates
in their drug trafficking activities on cellular telephones.

c. Use cellular telephones to communicate with their customers and/or co-
conspirators via voice calls and text messages. Text messages, voice messages, records of
incoming and outgoing communications, emails are often stored on electronic devices such as cell
phones,

d. Use multiple cellular telephones and electronic devices in an effort to
conceal their activities.

e, Keep logs of drug debts owed by customers or to suppliers, commonly
referred to as an “owe sheet” or a “tally sheet” on their cellular telephones or other electronic
devices.

12. Based on my training and experience, I use the following technical terms to convey
the following meanings:

a. Wireless telephone: A wireless telephone (or mobile telephone, or cellular

telephone) is a handheld wireless device used for voice and data communication

through radio signals. These telephones send signals through networks of

transmitter/receivers, enabling communication with other wireless telephones
or traditional “land line” telephones. A wireless telephone usually contains a

“call log,” which records the telephone number, date, and time of calls made to
5
 

19-403 9BPG

and from the phone. In addition to enabling voice communications, wireless
telephones offer a broad range of capabilities. These capabilities include:
storing names and phone numbers in electronic “address books;” sending,
receiving, and storing text messages and e-mail; taking, sending, receiving, and
storing still photographs and moving video; storing and playing back audio
files; storing dates, appointments, and other information on personal calendars;
and accessing and downloading information from the Internet. Wireless
telephones may also include global positioning system (“GPS”) technology for
determining the location of the device.

. Digital camera: A digital camera is a camera that records pictures as digital
picture files, rather than by using photographic film. Digital cameras use a
variety of fixed and removable storage media to store their recorded images.
Images can usually be retrieved by connecting the camera to a computer or by
connecting the removable storage medium to a separate reader. Removable
storage media include various types of flash memory cards or miniature hard
drives. Most digital cameras also include a screen for viewing the stored
images. This storage media can contain any digital data, including data
unrelated to photographs or videos.

Portable media player: A portable media player (or “MP3 Player” or iPod) is a
handheld digital storage device designed primarily to store and play audio,
video, or photographic files, However, a portable media player can also store
other digital data. Some portable media players can use removable storage

media. Removable storage media include various types of flash memory cards

6
 

19-4029 BRG

or miniature hard drives, This removable storage media can also store any
digital data. Depending on the model, a portable media player may have the
ability to store very large amounts of electronic data and may offer additional
features such as a calendar, contact list, clock, or games.

. GPS: A GPS navigation device uses the Global Positioning System to display
its current location. It often contains records the locations where it has been.
Some GPS navigation devices can give a user driving or walking directions to
another location. These devices can contain records of the addresses or
locations involved in such navigation, The Global Positioning System
(generally abbreviated “GPS”) consists of 24 NAVSTAR satellites orbiting the
Earth. Each satellite contains an extremely accurate clock. Each satellite
repeatedly transmits by radio a mathematical representation of the current time,
combined with a special sequence of numbers. These signals are sent by radio,
using specifications that are publicly available. A GPS antenna on Earth can
receive those signals. When a GPS antenna receives signals from at least four
satellites, a computer connected to that antenna can mathematically calculate
the antenna’s latitude, longitude, and sometimes altitude with a high level of
precision.

PDA: A personal digital assistant, or PDA, is a handheld electronic device used
for storing data (such as names, addresses, appointments or notes) and utilizing
computer programs. Some PDAs also function as wireless communication
devices and are used to access the Internet and send and receive e-mail. PDAs

usually include a memory card or other removable storage media for storing

7
19-4039 BPG

data and a keyboard and/or touch screen for entering data. Removable storage
media include various types of flash memory cards or miniature hard drives,
This removable storage media can store any digital data. Most PDAs run
computer software, giving them many of the same capabilities as personal
computers. For example, PDA users can work with word-processing
documents, spreadsheets, and presentations. PDAs may also include global
positioning system (“GPS”) technology for determining the location of the
device.Tablet: A tablet is a mobile computer, typically larger than a phone yet
smaller than a notebook, that is primarily operated by touching the screen.
Tablets function as wireless communication devices and can be used to access
the Internet through cellular networks, 802.11 “wi-fi networks, or otherwise.
Tablets typically contain programs called apps, which, like programs on a
personal computer, perform different functions and save data associated with
those functions. Apps can, for example, permit accessing the Web, sending and
receiving e-mail, and participating in Internet social networks.

IP Address: An Internet Protocol address (or simply “JP address”) is a unique
numeric address used by computers on the Internet. An JP address is a series
of four numbers, each in the range 0-255, separated by periods (e.g.,
121.56.97.178). Every computer attached to the Internet computer must be
‘ assigned an IP address so that Internet traffic sent from and directed to that
computer may be directed properly from its source to its destination. Most
Internet service providers control a range of IP addresses. Some computers

have static—that is, long-term—IP addresses, while other computers have

8

 
19-4039 BPG
dynamic—that is, frequently changed—IP addresses.

g. Internet: The Internet is a global network of computers and other electronic
devices that communicate with each other. Due to the structure of the Internet,
connections between devices on the Internet often cross state and international
borders, even when the devices communicating with each other are in the same
State.

13. Based on my training, experience, and research, I know that Cellphone Nos. 1-2
have capabilities that allow them to serve as a wireless telephone, digital camera, portable media
player, GPS navigation device, and PDA. In my training and experience, examining data stored
on devices of this type can uncover, among other things, evidence that reveals or suggests who
possessed or used the device.

14. _— Based on my training, experience, and research, I know that Computers Nos. 1 - 5
have capabilities that allow them to store data, create documents, and access the internet using IP
addresses. In my training and experience, examining data stored on devices of this type can
uncover, among other things, evidence that reveals or suggests who possessed or used the device,

15. Based on my training, experience, and research, I know that Storage Nos. 1 - 2
have capabilities that allow them to store data, alter electronic telephone systems, and hide
evidence. In my training and experience, examining data stored on devices of this type can

uncover, among other things, evidence that reveals or suggests who possessed or used the device.

ELECTRONIC STORAGE AND FORENSIC ANALYSIS

16. Based on my knowledge, training, and experience, I know that the SUBJECT
9
19-403 39 ape
DEVICES can store information for long periods of time. Similarly, things that have been viewed
via the Internet are typically stored for some period of time on the device. This information can
sometimes be recovered with forensics tools,
17. There is probable cause to believe that things that were once stored on Computer
Nos. 1-5 and Storage Nos. 1-2 may still be stored there, for at least the following reasons:

a. Based on my knowledge, training, and experience, I know that computer files
or remnants of such files can be recovered months or even years after they have
been downloaded onto a storage medium, deleted, or viewed via the Internet.
Electronic files downloaded to a storage medium can be stored for years at little
or no cost. Even when files have been deleted, they can be recovered months
or years later using forensic tools. This is so because when a person “deletes”
a file on a computer, the data contained in the file does not actually disappear;
rather, that data remains on the storage medium until it is overwritten by new
data.

b. Therefore, deleted files, or remnants of deleted files, may reside in free space
or slack space—that is, in space on the storage medium that is not currently
being used by an active file—for long periods of time before they are
overwritten. In addition, a computer’s operating system may also keep a record
of deleted data in a “swap” or “recovery” file.

c. Wholly apart from user-generated files, computer storage media—in particular,
computers’ internal hard drives—contain electronic evidence of how a
computer has been used, what it has been used for, and who has used it. To

give a few examples, this forensic evidence can take the form of operating
10

 
19-4039 BPG

system configurations, artifacts from operating system or application operation,
file system data structures, and virtual memory “swap” or paging files.
Computer users typically do not erase or delete this evidence, because special
software is typically required for that task. However, it is technically possible
to delete this information. |

d. Similarly, files that have been viewed via the Internet are sometimes
automatically downloaded into a temporary Internet directory or “cache.”

18. Forensic evidence. As further described in Attachment B, this application seeks
permission to locate not only electronically stored information that might serve as direct evidence
of the crimes described on the warrant, but also forensic evidence that establishes how the Device
was used, the purpose of its use, who used it, and when. There is probable cause to believe that
this forensic electronic evidence might be on the SUBJECT DEVICES because:

a. Data on the storage medium can provide evidence of a file that was once on
the storage medium but has since been deleted or edited, or of a deleted
portion of a file (such as a paragraph that has been deleted from a word
processing file). On computers, virtual memory paging systems can leave
traces of information on the storage medium that show what tasks and
processes were recently active. Web browsers, e-mail programs, and chat
programs store configuration information on the storage medium that can
reveal information such as online nicknames and passwords. Operating
systems can record additional information, such as the attachment of
peripherals, the attachment of USB flash storage devices or other external

storage media, and the times the computer was in use. Computer file systems

11

 
19-403 98PG

can record information about the dates files were created and the sequence in

which they were created.

b. Forensic evidence on a device can also indicate who has used or controlled the
device. This “user attribution” evidence is analo gous to the search for

“indicia of occupancy” while executing a search warrant at a residence.

c. A person with appropriate familiarity with how an.electronic device works
may, after examining this forensic evidence in its proper context, be able to
draw conclusions about how electronic devices were used, the purpose of their

use, who used them, and when.

d. The process of identifying the exact electronically stored information on a
storage medium that is necessary to draw an accurate conclusion is a dynamic
process. Electronic evidence is not always data that can be merely reviewed
by a review team and passed along to investigators. Whether data stored on a
computer is evidence may depend on other information stored on the
computer and the application of knowledge about how a computer behaves.
Therefore, contextual information necessary to understand other evidence also

falls within the scope of the warrant.

e. Further, in finding evidence of how a device was used, the purpose of its use,
who used it, and when, sometimes it is necessary to establish that a particular

thing is not present on a storage medium.

19. Nature of examination. Based on the foregoing, and consistent with Rule

12
 

19-4039RPq.
41(e)(2)(B), the warrant I am applying for would permit the examination of the SUBJECT
DEVICES consistent with the warrant. The examination may require authorities to employ
techniques, including but not limited to computer-assisted scans of the entire medium, that might
expose many parts of the devices to human inspection in order to determine whether it is evidence
described by the warrant.

20. Manner of execution. Because this warrant:seeks only permission to examine
devices already in law enforcement’s possession, the execution of this warrant does not involve
the physical intrusion onto a premises. Consequently, I submit there is reasonable cause for the
Court to authorize execution of the warrant at any time in the day or night.

PROBABLE CAUSE

21. During the month of December 2018, A Confidential Source provided information
to an Anne Arundel County Narcotics Detective and advised them that Jacob LEISTER was
currently selling large quantities of the controlled drug Xanax (Xanax is a brand name for
Alprazolam, a Schedule IV Controlled Substance). That Detective established contact with a
phone number that was provided as Jacob LEISTER’s cellular phone number. The number
provided to the detective by the source was 302-393-2935, and the undercover detective sent text
messages to this number in an attempt to contact LEISTER. After texting the number, the
undercover detective was instructed by text message to use a messaging application known as
Wickr, which is an encrypted messaging application. Using the Wickr messaging application, the
detective was able to confirm that he was communicating with LEISTER. The detective discussed
with LEISTER through Wickr, about making a purchase of Xanax. During conversation,
LEISTER offered a quantity of up to 500 tablets of Alprazolam. The undercover detective

arranged to meet with LEISTER in Anne Arundel County. At a later date in December 2018,
13
19-4039 ape

LEISTER met with the Undercover Detective in Anne Arundel County, Maryland, at which time
LEISTER provided the detective with three plastic baggies containing white and yellow tablets
with total of (100) rectangular tablets, suspected Alprazolam. The undercover Detective provided
LEISTER $300.00 of marked bills from the Anne Arundel County Police Vice/Narcotics fund in
exchange for the suspected Alprazolam. A lab test was conducted of the suspected Alprazolam
and it was found to be Flubromazolam, a designer benzodiazepine which is currently unscheduled.
Flubromazolam is not federally scheduled but has been scheduled in some states.

22. During the months of January 2019 and February 2019, the undercover detective
met with LEISTER twice more in Anne Arundel County, Maryland. During each meeting,
LEISTER provided 250 white and yellow tablets to the undercover detective in exchange for
$700.00 US Currency. A total of 500 tablets were purchased by the detective from LEISTER in
exchange for $1,400.00 of marked currency from the Anne Arundel County Police Vice/Narcotics
fund. The tablets were again tested in the Anne Arundel County Drug Laboratory, and found to
be Flubromazolam. | |

23. In early May 2019, the undercover detective continued communication with
LEISTER through the Wickr application. During those communications, LEISTER informed
the detective that he could sell Oxycodone tablets, along with the normal supply of Alprazolam.
The detective again met with LEISTER in Anne Arundel County, Maryland, where LEISTER
provided the detective with 45 blue tablets that LEISTER identified as Oxycodone 30mg, and 300
white bar shaped tablets LEISTER identified as 2mg Xanax tablets. The detective gave
LEISTER $2,000.00 in marked US Currency from the Anne Arundel County Police
Vice/Narcotics fund in exchange for both the Oxycodone and Xanax. The tablets were tested at

the Anne Arundel County Drug Laboratory, and the blue tablets were identified as Fentanyl
14
19-4039BeeG

pressed to look like Oxycodone 30mg, and the white bar tablets were identified as Alprazolam,
the active ingredient in Xanax.

24. In late May 2019, your affiant met with the undercover detective regarding their
investigation, and instructed him to reach out to LEISTER to atrange another purchase of
Oxycodone én him, LEISTER agreed to sell the sandlereaver detective more blue tablets, and
in late May, your affiant conducted a controlled purchase of narcotics with LEISTER that was
arranged by the undercover detective. LEISTER met with the undercover detective in Anne
Arundel] County, Maryland, where he provided the detective with 45 blue tablets he identified as
’ Oxycodone 30 mg and 10 THC Oil cartridges. The undercover detective gave LEISTER
$1,600.00 of US Currency from the Drug Enforcement Administration in exchange for the blue
tablets and the THC ee A lab test by the DEA’s Mid-Atlantic Laboratory found that the
blue tablets contained fentanyl, a schedule II controlled substance.

25. ‘In June 2019, and July 2019 your affiant conducted two more controlled purchases
of blue Oxycodone 30mg from LEISTER using the undercover detective. LEISTER met with
the undercover detective once in June 2019 and once in July 2019, where he exchanged 410 tablets
of blue Oxycodone for $7,000.00 US Currency from the Drug Enforcement Administration. A lab
test by the DEA’s Mid-Atlantic Laboratory found that the blue tablets purchased in June 2019
contained fentanyl, a schedule II controlled substance.

26. After the — purchase in July 2019, your affiant drove the 250 tablets of
blue Oxycodone purchased by the undercover detective to the Mid-Atlantic Laboratory for a
presumptive analysis. The presumptive analysis showed these tablets purchased from LEISTER
contained Fentanyl. |

27. Aliso during the month of August 2019, LEISTER communicated with the
15
19-4039 ppG

undercover detective that multiple subjects he supplies with Xanax tablets to sell in the
Westminster, Maryland area, had been arrested by local police. LEISTER sent the undercover
detective internet web links to two different news articles describing two occasions in August
2019, where two separate individuals were arrested by local police, and had in their possession
large quantities of white Xanax bars. LEISTER told the undercover detective that he was the
supplier for these two individuals, and that he was becoming increasingly paranoid about being
investigated by law enforcement.

28. In September 2019, the undercover detective communicated with LEISTER, and
asked to meet again to satisfy a debt owed to LEISTER, and to purchase more Oxycodone.
LEISTER communicated with the undercover detective that he would not sell him any more
_ Oxycodone without a down payment sent electronically to him through either the CashApp or
Venmo electronic payment applications. LEISTER insisted that the undercover detective use
electronic payments, and communicated to the undercover detective that any future payments for
Oxycodone would only be done with an electronic down payment made to LEISTER’s CashApp,
or Venmo Account. LEISTER agreed to meet with the undercover detective, however, he
informed the undercover detective that he would only sell him Xanax tablets. A mect with
LEISTER was conducted at an undisclosed location in Harford County where the undercover
detective provided LEISTER with $2,000.00 of US Currency from the Drug Enforcement
Administration in exchange for satisfying owed money for the Oxycodone pressed fentanyl
purchased in July 2019, and 400 tablets of white 2mg Xanax bars.

29. During October and November 2019, LEISTER continued communication with
the undercover detective through the Wickr text messaging application about coordinating further

sales of Oxycodone, and Xanax bars. LEISTER continued to insist that the undercover detective
16

 
19-4039 BPG
conduct all future transactions for Oxycodone with an electronic cash transfer up front, through
either CashApp or Vern. LEISTER stated that he had supplies of Xanax and MDMA on hand
that he would sell for cash.
CRYPTOCURRENCY USE BY JACOB LEISTER

30. In September 2019, a Federal Grand Jury Subpoena was served on the Abra Crypto
Currency exchange for all accounts associated with LEISTER, and the company identified an
Abra account for LEISTER. At the time of account creation, LEISTER uploaded a photograph
.of his driver’s license as required by Abra, which dhawed him to have the address of 4692 Blue
Hill Rd. Glenville, PA (the “PREMISES”) on his driver’s license. LEISTER also used the
address of the PREMISES as the listed physical address, and Abra data showed recent account
use at the end of September 2019. Abra data also showed that LEISTER was transferring large
amounts of US Currency to the Abra exchange, and converting it to Crypto Currency. Abra data
also showed that LEISTER had converted almost $40,000.00 of US Currency into Crypto
Currency since the account’s creation in May 2018.

“DARK/DEEP WEB” USE BY JACOB LEISTER

31. = In June of 2019, your Affiant applied for a Search and Seizure warrant through the
Anne Arundel County Circuit Court, for the social media Facebook account identified as belonging
to LEISTER. The warrant was reviewed and signed by the Honorable William Mulford II and
served on Facebook LLC.

32. | Facebook returned all Facebook data sequeated by investigators. The Facebook -
data showed LEISTER had numerous discussions through the Facebook Messenger application

with an unknown subject discussing the sale of Xanax and Anabolic Steroids over the Internet. In

17

 
19-4039 ePG

the messages LEISTER discussed prices with the unknown subject, and was provided with a
detailed price list for controlled substances for purchase through the unknown subject. LEISTER
was also seen in Facebook messages receiving tracking information from multiple subjects
regarding packages sent through the US Postal Service. LEISTER provided the address of the
PREMISES each time he requested a delivery, and had photographs of USPS labels with the
PREMISES. LEISTER routinely identified through Facebook that the PREMISES was his
home address.
33. For example, LEISTER had the following Facebook conversations with an
unknown subject using the name Bob Juiceton: |
a. Month of December 2018 — LEISTER and “Bob Juiceton” discussed the
prices of Anabolic Steriods for purchase. LEISTER explained to “Bob Juiceton” that he
would like a quote on several different types of Anabolic Steroids for purchase. On
December 13, 2018, “Bob Juiceton” quoted LEISTER $2,945 for the order he requested.
“Bob Juiceton” informed LEISTER that he would begin to ship the steroids to LEISTER
over the course of the next few days. On December 28, 2018, LEISTER messaged “Bob
Juiceton” asking him when the package would be shipped. On December 29, 2018, “Bob
Juiceton” told LEISTER he was sending him the tracking information, and then sent
LEISTER a picture of a USPS Priority Mail Express package tracking slip with a tracking
number. During this conversation, LEISTER told “Bob Juiceton” that he had been

involved in Silk Road! in the past, and had $60,000.00 US currency seized from him by

 

1 Your Affiant believes that “Silk Road” is a reference to a website that was an online black market and the
first modern darknet market, best known as a platform for selling illegal drugs. It was ultimately shut down by the
FBI and its founder was prosecuted in the federal court in New York.

18

 
19-4039BPRG

law enforcement. He spoke explicitly about the “Dark Web” with “Bob Juiceton” during
this conversation. |

b. Month of January 2019 —- LEISTER continued his conversation with “Bob
Juiceton” and on January 3, 2019, LEISTER communicated with “Bob Jniceton” about
the USPS tracking not updating. LEISTER explained to “Bob Juiceton” that he needed
the order for an unknown third party, and he was concerned about why the USPS tracking
was not updating. LEISTER and “Bob Juiceton” discussed the possibility that the package
was seized, and LEISTER explained to “Bob Juiceton” that he was caught “selling weed”
through mail order. LEISTER assured “Bob Juiceton” that he knows what to do if he
believed that a package was seized by Postal Authorities. On January 7, 2019, LEISTER
messaged “Bob Juiceton” and informed him that he had received a package that day. The
two continued to discuss on various days throughout the month of January 2019 the
sale/purchasing of Anabolic Steroids, |

c. Month of March 2019 — LEISTER messaged a receipt showing the tracking
information through the USPS to “Bob Juiceton” on March 12, 2019. On March 14, 2019,
“Bob Juiceton” messaged LEISTER a photograph of a tracking number, along with the
address of the PREMISES. On March 23, 2019, “Bob Juiceton” sent LEISTER a
photograph of a receipt showing a USPS tracking number for a package destined for
Glenville, PA. On March 25, 2019, LEISTER sent “Bob Juiceton” a screenshot of a text
message with a “Larry Armell.” In the message “Larry Armell” asked LEISTER to “Mail
his stuff.” LEISTER responded “Yeah, it’s in the mail.”

d. Month of April 2019 — LEISTER and “Bob Juiceton” continued to have

discussion about anabolic steroids, however no orders were made.

19
 

19-4039 BPG

e. Month of May 2019 — “Bob Juiceton” sent LEISTER the photograph of
another tracking receipt from the USPS, with a tracking number. LEISTER and “Bob
Juiceton” continued to discuss ordering Anabolic Steroids and, on May 29, 2019,
LEISTER asked “Bob Juiceton” to send him another large order of controlled substances.

f. Month of June 2019 — LEISTER reached out to “Bob Juiceton” and they
discussed a package that was held up at customs, and they’ believed was opened by
authorities.
34. Through Facebook, LEISTER was also communicating with a subject using the

name “Brian Joseph.” In the conversation between LEISTER and “Brian Joseph” the following

* was observed:

a. Month of October 2018 — LEISTER spoke to “Brian Joseph” about the
“Dark Web” and gave a website to log onto on the “dark web” containing information
regarding the cycling of anabolic steroids. On October 22, 2019, “Brian Joseph” sent
LEISTER a photograph of a large quantity of white colored tablets that resembled
Schedule [TV Alprazolam, more commonly known as Xanax. On October 22, 2019,
LEISTER asked “Brian Joseph” if he had a list of products for sale, and “Brian Joseph”
sent LEESTER a menu of both controlled and non-controlled substances they had for sale
over the internet. In this menu a large variety of anabolic steroids can be seen, along with
Xanax 2mg tablets.

b. Month of February 2019 — LEISTER continued to discuss with “Brian
Joseph” the purchasing of anabolic steroids and, in one message sent “Brian Joseph” his
home address of the PREMISES.

35. The Facebook data requested ended at June 3, 2019.
20
19-4039 BPG
UNITED STATES POSTAL INSPECTORS INVESTIGATION

36. - During the month of August 2019, your Affiant enlisted the help of the United
States Postal Inspector’s Office (“USPIS”) in reference to LEISTER receiving illicit narcotics
through the US Mail. A Special Agent (“SA”) of the USPIS learned that LEISTER was receiving
a high volume of parcels shipped from addresses suspected by the USPIS as “Dark Web” or “Deep
Web” addresses. The USPIS SA identified that numerous parcels delivered to the PREMISES
originated from addresses that were USPIS target addresses of suspected “Dark Web” websites,

| 37. The USPIS SA identified that, in May 2019 — June 2019, several parcels addressed
to LEISTER at his residence were delivered from suspected “Dark Web” originating addresses.
Notably, one of the dates a suspicious parcel was delivered to LEISTER at his residence, was the
same date LEISTER had shared a photograph of two large sheets of suspected white colored
Xanax tablets with the undercover detective through the Wickr application.

38. The USPIS SA identified an incoming parcel to LESITER at his residence that he
believed contained illicit narcotics and, in August 2019, held the package pending a warrant. After
that warrant was issued by a US Magistrate in the US District Court of Harrisburg, Pennsylvania,
the package was opened by the USPIS and found to contain several vials of suspected Anabolic

Steroids, which were illegal to possess.

INDICTMENT AND ARREST OF JACOB LEISTER

39, On November 19, 2019, LEISTER was indicted by a Federal Grand Jury on four
counts of violation of 21 U.S.C. § 841(a)(1) and 21 U.S.C. § 841(b)(1}(C) (Distribution of and

Possession with Intent To Distribute a Controlled Substance). An arrest warrant was issued

21
 

through the court. 19 -4 0 3 7 BPG

40. | On November 19, 2019, your affiant submitted for review an affidavit for a search
and seizure warrant through the US District Court in Harrisburg, Pennsylvania.

41. The Honorable US Magistrate Martin C. Carlson of the US District Court in
Harrisburg, PA reviewed the affidavit, and signed a warrant to search the residence of LEISTER,
located at 4692 Blue Hill Road, Glenville, PA.

42. The undercover detective arranged to meet with LEISTER at an undisclosed
location in Manchester, Maryland to purchase approximately 2,000 tablets of Xanax. This
communication was done through the “wickr” application. The agreement was made to meet on
November 21, 2019, in the early afternoon hours. On November 21, 2019, investigators conducted
physical surveillance of the agreed upon meeting place, and identified LEISTER pulling into the
location in a blue colored Subaru station wagon. Shortly after his arrival, LEISTER was taken
into custody, pursuant to the arrest warrant.

43. A search of LEISTER and his vehicle incident to his arrest was conducted, and
investigators located on his front passenger seat a large quantity of Xanax bars, heat sealed and
pressed. The manner in which the Xanax bars were stored (flat pressed in a heat sealed plastic
wrap), indicated that they had been shipped via the US mail or a similar parcel shipping method.
The bars appeared to be packaged in 1,000 tablet bundles.

44. _—_ Also located in the passenger compartment of LEISTER’s vehicle was an SD
digital data storage card (i.e., Storage No. 2), and a Samsung Galaxy S$8+ cellular telephone (i.c.,
Cellphone No. 1).

SEARCH WARRANT AT LEISTER’S RESIDENCE

45. After taking LEISTER into custody, investigators responded to 4692 Blue Hill
22
19-4039 8PG

Road, Glenville, PA, LEISTER’s residence, to execute a search and seizure warrant. After
securing the residence investigators located numerous laptops, and other electronics throughout
the residence. These electronics also included small digital storage devices, telephone SIM cards,
and smart tablets.

46. Located in the living room area of LEISTER’s residence, investigators located a
DELL laptop with serial number BC05662 (i.e., Computer No. 1). The laptop was in the common
area of the living room found on a small table.

47. Located in the closet of an unfurnished bedroom, investigators located an HP laptop
with no serial number (i.c., Computer No. 2), a DELL Inspiron laptop with serial number
7OMDBC1 (i.c., Computer No. 3), and a DELL laptop with serial number 1Z3RZG1 (i.e.,

Computer No. 4). Also found in that room were several items of personal property believed to
belong to LEISTER.

48. Located in the kitchen of the residence with a Samsung Galaxy tablet with serial
number A3LSMT17S (i.e., Computer No. 5). The tablet was located on top of several personal
documents with LEISTER’s name on them, including a check book with checks written by
LEISTER. |

49. Located in the master bedroom identified as the room where LEISTER sleeps were
miscellaneous digital storage and sim cards all packaged together (i.c., Storage No. 1). These
storage devices were found near LEISTER’s passport.

50. Also found inside of the master bedroom was documentation suggesting that
LEISTER had at least two Cryptocurrency accounts, holding an unknown amount of
Cryptocurrency.

51. It was identified that roommate identified as a Ky Creamer had recently moved into

23
 

19-403 9BPG

LEISTER’s residence, however no personal property of Ky Creamer was located in any other room
except a secondary furnished bedroom on the main floor. It is believed that all electronic devices
taken from 4692 Blue Hill Road, Glenville, PA, belong to Jacob LEISTER, as he is the listed

owner of that residence, and has lived there for approximately 4 years.

CONCLUSION
52. Based upon the information set forth in this Affidavit, your Affiant submits that
probable cause exists to believe that the SUBJECT DEVICES (listed in Attachment A) contain
evidence of violations of 21 U.S.C. § 841, 846 ‘Distribution and Possession with Intent to
Distribute Controlled Substances and conspiracy to commit the same), 21 U.S.C. § 843(b) (Use of
a Communication Facility), and 18 U.S.C. § 1956 (Money Laundering), specifically, the items
listed on Attachment B. Your Affiant requests a warrant to search those devices using the Search

Protocol in Attachment C.

Daniel Pamer
Task Force Officer
Drug Enforcement Administration

Subscribed and sworn to before me this tf f Wy of December, 2019.

see
a ~
= “a
= ~
— -
— wo LN
PES SoS
— me
one, . .

a -_ x
eons ert x
Fo EFS oa Beth P. Gesner
* * - ~~ 7 - . .
6 Mra ~--. - United States Magistrate Judge
Ow aye vo
=: - ~le
i of 1 =
“oy 7 Se & .
-S f . . SY

24
ATTACHMENT “A”

The SUBJECT DEVICES are as follows:

19-4039 ap6

 

 

 

 

 

 

 

 

 

 

 

ITEM DESCRIPTION SEIZURE
LOCATION
Cellphone No. | Samsung Galaxy S8+ Seized from the
1 IMEI#357725084952929 (photo at vehicle of Jacob
Attachment “D”) LEISTER
Cellphone No. | Samsung Galaxy III Trac Phone FCC ID# Seized from 4692
2 A3LSCHIS535 (photo at Attachment “E”) Blue Hill Rd.
Glenville, PA
Computer No. | Dell Laptop Serial # BC05662 N-7 (photo at | Seized from 4692
1 Attachment “¥”) Blue Hill Rd.
Glenville, PA
Computer No. | HP Laptop No Serial Number N-12 (photo at | Seized from 4692
2 Attachment “G”) Blue Hill Rd.
Glenville, PA
Computer No. | Dell Inspiron Laptop Serial #70MDBCI1 N-13 | Seized from 4692
3 (photo at Attachment “H”’) Blue Hill Rd.
Glenville, PA
Computer No. | Dell Laptop Serial # 1Z3RZG1 N-14 (photo Seized from 4692
4 at Attachment “I”’) Blue Hill Rd.
Glenville, PA
Computer No. | Samsung Galaxy Tablet Serial # Seized from 4692
5 A3LSMT17S (photo at Attachment “J”) Blue Hill Rd.
Glenville, PA
Storage No.1 | Miscellaneous Digital Storage Cards and Sim | Seized from 4692
Cards (photo at Attachment “K”) Blue Hill Rd.
Glenville, PA
Storage No.2 | Sans Disk SD Card (photo at Attachment Seized from
“L”) vehicle of Jacob
LEISTER

 

 

 

 

All of the aforementioned electronic devices are in the possession of the United States Drug
Enforcement Administration at its Baltimore District Office located at 200 St. Paul Place, Sutte

2222, Baltimore, Maryland 21202. This warrant authorizes the forensic examination of the
19-403 9BPG

SUBJECT DEVICES for the purpose of identifying the electronically stored information described

in Attachment B.
19-40398P6

ATTACHMENT “B”

_ This warrant authorizes the search and seizure of all records contained within the
SUBJECT DEVICES described in Attachment A that relate to violations of 21 U.S.C. § 841, 846
(Distribution and Possession with Intent to Distribute Controlled Substances and conspiracy to
‘commit the same), 21 U.S.C. § 843(b) (Use of a Communication Facility), and 18 U.S.C. § 1956
(Money Laundering), by Jacob LEISTER and his known and unknown co- conspirators since July
1, 2018, including, but not limited to:

“rg ho ao op

we .

=

SOBER

images;

videos;

records of incoming and outgoing voice communications;

records of incoming and outgoing text messages;

the content of incoming and outgoing text messages;

voicemails;

e-mails;

voice recordings;

contact lists, including lists of customers;

types, amounts, and prices of drugs trafficked as well as dates, places, and amounts
of specific transactions;

any information related to sources of drugs (including names, addresses, phone
numbers, or any other identifying information);

data from third-party applications (including social media applications like
Facebook and Instagram and messaging programs like WhatsApp and Snapchat);
location data;

browser history;

any information regarding LEISTER’s schedule or travel;

bank records, checks, credit card bills, account information, and other financial
records;

evidence of user attribution showing who used or owned the Subject Device at the
time the things described in this warrant were created, edited, or deleted, such as
logs, phonebooks, saved usernames and passwords, documents, and browsing
history.

As used above, the term “records” includes all of the foregoing items of evidence in
whatever form and by whatever means they may have been created or stored, including any form
of computer or electronic storage (such as flash memory or other media that can-store data) and
any photographic form.
19-4 039 Spe

ATTACHMENT “C”

Because of the possibility that the files examined pursuant to this warrant will include
information that is beyond the scope of what the United States has demonstrated the existence of
probable cause to search for, the search shall be conducted in a manner that will minimize to the

_ greatest extent possible the likelihood that files or other information for which there is not probable
cause to search is not viewed.

While this protocol does not prescribe the specific search protocol to be used, it does
contain limitations as to what government investigators may view during their search, and the
searching investigators shall be obligated to document the search methodology used in the event
that there is a subsequent challenge to the search that was conducted, pursuant to the following
protocol:

With respect to the search of any digitally/electronically stored information that is seized
pursuant to this warrant, and described in Attachment B hereto, the search procedure shall include
such reasonably available techniques designed to minimize the chance that the government
investigators conducting the search will view information that is beyond the scope for which
probable cause exists.

The following list of techniques is a non-exclusive list which illustrates the types of search
methodology that may avoid an overbroad search, and the government may use other procedures
that, like those listed below, minimize the review of information not within the list of items to be
seized as set forth herein:

1. Use of computer search methodology to conduct an examination of all the data
contained in such computer hardware, computer software, and/or memory storage
devices to determine whether that data falls within the items to be seized as set forth
herein by specific date ranges, names of individuals, or organizations;

2. Searching for and attempting to recover any deleted, hidden, or encrypted data to
determine whether that data falls within the list of items to be seized as set forth herein;

3. Physical examination of the storage device, including digitally surveying various file
directories and the individual files they contain, to determine whether they include data
falling within the list of items to be seized as set-forth herein; and

4. Opening or reading portions of files that are identified as a result of conducting digital
search inquiries in order to determine their relevance.

 
